 WESTINGHOUSE BROADCASTING CO.23Westinghouse Broadcasting Company, Inc. (KDKA-TV, Channel2) and Directors Guild of America,Inc. Case 6-CA-8216August 28, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on April 9, 1975, by DirectorsGuild of America, Inc., herein called the Union, andduly served on Westinghouse Broadcasting Compa-ny, Inc. (KDKA-TV, Channel 2), herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 6, issued a complaint on April 15, 1975, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 19, 1975,following a Board election in Case 6-RC-6897, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about April 4, 1975, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 25, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and asserting affirma-tive defenses. The Respondent argues that the unitfound appropriate by the Board includes supervisoryand/or managerial positions, plus the election andthe resulting certification of the Union are invalid.On May 8, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, submitting, in effect, that Respondent, byits answer to the complaint, seeks to relitigate issueswhich were raised and litigated in the underlying rep-'Official notice is takenof the recordin the representation proceeding,Case 6-RC-6897,as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB938 (1967),enfd. 388 F.2d 683 (C.A 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F 2d 26(CA. 5, 1969);Intertype Co. v. Penello,269 F Supp. 573 (D.C. Va , 1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F 2d 91 (C A 7, 1968); Sec.9(d) of the NLRA.resentation case. He moved,inter alia,that the Boardstrike all of Respondent's defenses set forth in itsanswer, and issue an appropriate order to remedy theviolations found. Subsequently, on May 19, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause, entitled "Memo-randum in Opposition To Motion to Show Cause."Respondent asserts,interalia,that the Boardshould, by reopening the representation case record,by hearing on the instant complaint, or by oral argu-ment, reexamine its representation case unit determi-nation in light of industry practices and standardsand the disruptive effects on station labor relationsits decision will have. Respondent's requests are de-nied, as the positions of the parties are adequately setforth in their submissions in this matter, and in therepresentation proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentBy denials in its answer to the complaint, Respon-dent essentially attacks the Board's unit determina-tion in the underlying representation case, and ac-cordingly the validity of the certification of theUnion as exclusive bargaining representative of theemployees in that unit. By this assertion, the GeneralCounsel contends that Respondent is attempting torelitigate the same issues which were raised and liti-gated in the representation proceeding and this itmay not do.The record in Case 6-RC-6897 shows that, follow-ing 3 days of hearings before a Board Hearing Offi-cer on the status of the producer/directors, the casewas transferred to the Board for decision. On Janu-ary 28, 1975, the Board issued a Decision and Direc-tion of Election 2 in which it concluded,inter alia,that the unit containing producer/directors was ap-propriate as they were neither supervisors nor mana-gerial employees, and directed an election in thatunit. In the election conducted March 6, 1975, theUnion received a majority of the valid ballots castand, in the absence of objections to conduct affectingthe election results, the Union was certified by theRegional Director on March 19, 1975.In its response to the Notice to Show Cause, Re-22,6 NLRB No. 64.220 NLRB No. 11 24DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent also argues that the Board did not fullyconsider or evaluate the "managerial" status of theproducer/directors, particularly in light of the deci-sionof the Supreme Court inBell Aerospace.'Wefind no merit in this contention. Respondent fullybriefed the implications of that decision in its briefbefore the Board in the representationcase,and theBoard's Decision and Direction of Election fully de-tails the bases leading to its conclusion that produc-er/directors did notexercisediscretion in policy mat-ters aswould a truly managerial employee .4It iswell settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceedingalleginga violation of Section8(a)(5) isnot entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding 5All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-eredor previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.'We shall, accordingly,grant the Motion to Strike Respondent's defenses,and for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Indiana corporation with itsprincipal offices located inNew York, New York,and it is engaged in the operation of radio and televi-3N.L.R B v. Bell Aerospace Company,Divisionof Textron, Inc,416 U S.267 (1974).CitingGeneralDynamics Corporation,ConvairDivision,SanDiego Oper-ations,213 NLRB No 124 (1974), whereinfn. 20 thereof the Board citesBellAerospace, supra,for current judicial approval of the definition of manageri-al employees.5 SeePittsburghPlateGlass Cov.N L.R B,313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs. 102.67(f) and102.69(c).6 In its answer,Respondentdenies the allegations that theUnionrequest-ed bargaining and that it refused.However, attached as exhibits to theGeneral Counsel'smotion are copies of letters dated March26, 1975, andApril 4, 1975, respectively, in which the Unionrequested that Respondentmeet with it for the purpose of collective bargaining, and Respondent re-fused to do so. Neither these letters, nor their import, are controverted byRespondent in its Responseto the Notice to Show Cause. Accordingly, weshalldeem the allegationsof the Union'srequest to bargain and theRespondent's refusal to be true and Respondent's denials thereof are strick-en.Schwartz Brothers,Inc,194 NLRB 150 (1971);The MayDepartmentStores Company,186 NLRB 86(1970).Sionstations.The facility involved herein isRespondent's Group-W television facility known asKDKA-TV, Channel 2, located in Pittsburgh, Penn-sylvania.During the 12-month period immediatelypreceding the issuance of the complaint in this pro-ceeding, Respondent, in the course and conduct ofitsPittsburgh,Pennsylvania, operation, derived agross incomein excessof $100,000, of which morethan $50,000 was derived from the sale of air-time forthe advertisement of national brand products manu-factured by various companies, individuals, and en-terprises and shipped to points outside theStates inwhich they were produced. Further, the value of suchgoods and products exceeded $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDDirectors Guild of America,Inc., is a labor organi-zationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct.All staff and free lance producer/directors,and all associate producer/directors, excludingall other employees, guards, and supervisors asdefined in the Act.2. The certificationOn March 6, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 6 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 19, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act. WESTINGHOUSE BROADCASTING CO.25B. The Request To Bargain and Respondent's RefusalCommencing on or about March 26, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representativeof all theemployees in the above-described unit. Commencingon or about April 4, 1975, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceApril 4, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.WestinghouseBroadcastingCompany, Inc.(KDKA-TV, Channel 2), is an employerengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Directors Guild of America, Inc., is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All staff and freelance producer/directors, andall associate producer/directors, excluding all otheremployees, guards, and supervisors as defined in' theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceMarch 19, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about April 4, 1975, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent West-inghouse Broadcasting Company, Inc. (KDKA-TV,Channel 2), Pittsburgh, Pennsylvania, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditionsof employment with Directors Guild ofAmerica, Inc., as the exclusive bargaining representa- 26DECISIONSOF NATIONALLABOR RELATIONS BOARDtive of its employees in the following appropriateunit:All staff andfreelanceproducer/directors,and all associate producer/directors, excludingall other employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Pittsburgh, Pennsylvania, facility,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 6, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Di-rectors Guild of America, Inc., as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercises of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signedagreement. The bargaining unit is:All staff and freelance producer/directors,and all associate producer/directors, exclud-ing all other employees, guards, and supervi-sors as defined in the Act.WESTINGHOUSE BROADCASTING COMPANY,INC. (KDKA-TV, CHANNEL 2)7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.